18-14010-jlg      Doc 403       Filed 02/20/19      Entered 02/20/19 12:34:19              Main Document
                                                   Pg 1 of 9
                                        February 21, 2019 at 11:00 a.m. (Prevailing Eastern Time)

SKADDEN, ARPS, SLATE, MEAGHER &                          TOGUT, SEGAL & SEGAL LLP
FLOM LLP                                                 Albert Togut
Lisa Laukitis                                            Neil M. Berger
Christine A. Okike                                       Kyle J. Ortiz
Four Times Square                                        One Penn Plaza
New York, New York 10036-6522                            Suite 3335
Telephone: (212) 735-3000                                New York, New York 10119
Fax: (212) 735-2000                                      Telephone: (212) 594-5000
                                                         Fax: (212) 967-4258
– and –

Ron E. Meisler (admitted pro hac vice)
Christopher M. Dressel (admitted pro hac vice)
Jennifer Madden (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors                                       Proposed Counsel to Debtors
and Debtors-in-Possession                                and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                              Case No. 18-14010 (JLG)

                 Debtors.1                                         (Jointly Administered)


                        AMENDED2 NOTICE OF AGENDA OF MATTERS
                              SCHEDULED FOR HEARING ON
                             FEBRUARY 21, 2019 AT 11:00 A.M.

Time and Date of Hearing:          February 21, 2019 at 11:00 a.m. (Prevailing Eastern Time)


1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596).
    The address of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York, New
    York 10170.
2
    For ease of reference, amended items appear in bold.
18-14010-jlg    Doc 403    Filed 02/20/19    Entered 02/20/19 12:34:19       Main Document
                                            Pg 2 of 9

Location of Hearing:       Honorable James L. Garrity Jr., Courtroom 601, United States
                           Bankruptcy Court, Southern District of New York, One Bowling
                           Green, New York, NY 10004

Copies of Motions and      Copies of each pleading identified below can be viewed and/or
Applications               obtained by: (i) accessing the Court’s website at
                           www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                           of the Court at United States Bankruptcy Court, Southern District
                           of New York, One Bowling Green, New York, NY 10004, or (iii)
                           from the Debtors’ notice and claims agent, Prime Clerk, LLC, at
                           https://cases.primeclerk.com/Synergy or by calling 1-855-388-
                           4579 (toll free from the U.S. and Canada); or 1-646-795-6978
                           (international) or by e-mail at synergyinfo@primeclerk.com. Note
                           that a PACER password is needed to access documents on the
                           Court’s website.

I.     UNCONTESTED MATTERS

       1.      Debtors’ Application for Order Pursuant to Bankruptcy Code Sections 327(a)
               and 328 Authorizing the Employment and Retention of Togut, Segal & Segal
               LLP as Co-Counsel to the Debtors and Debtors in Possession, Nunc Pro Tunc
               to December 31, 2018 [Docket No. 294]

               Objection Deadline:          February 14, 2019 at 4:00 p.m.

               Responses Filed:             None
               Related Documents:           Certificate of No Objection to Debtors’
                                            Application for Order Pursuant to Bankruptcy
                                            Code Sections 327(a) and 328 Authorizing the
                                            Employment and Retention of Togut, Segal &
                                            Segal LLP as Co-Counsel to the Debtors and
                                            Debtors in Possession, Nunc Pro Tunc to
                                            December 31, 2018 [Docket No. 388]

               Status:                      This matter is going forward.

       2.      Application for Order Authorizing Employment and Retention of Latham &
               Watkins LLP as Counsel to the Official Committee of Unsecured Creditors
               Nunc Pro Tunc to December 20, 2018 [Docket No. 241]

               Objection Deadline:          February 14, 2019 at 4:00 p.m.

               Responses Filed:             None

               Related Documents:           First Supplemental Declaration of Matthew L.
                                            Warren in Support of Application for Order
                                            Authorizing Employment and Retention of Latham
                                            & Watkins LLP as Counsel to the Committee of


                                               2
18-14010-jlg    Doc 403    Filed 02/20/19    Entered 02/20/19 12:34:19       Main Document
                                            Pg 3 of 9

                                            Unsecured Creditors Nunc Pro Tunc to December
                                            20, 2018 [Docket No. 331]

                                            Certificate of No Objection With Respect to
                                            Application for Order Authorizing Employment and
                                            Retention of Latham & Watkins LLP as Counsel to
                                            the Official Committee of Unsecured Creditors
                                            Nunc Pro Tunc to December 20, 2018 [Docket No.
                                            385]

               Status:                      This matter is going forward.

      3.       Application for Order Authorizing Employment and Retention of Jefferies
               LLC as Investment Banker to the Official Committee of Unsecured Creditors
               Nunc Pro Tunc to December 28, 2018 [Docket No. 242]
               Objection Deadline:          February 14, 2019 at 4:00 p.m.

               Responses Filed:             None
               Related Documents:           Certificate of No Objection With Respect to
                                            Application for Order Authorizing Employment and
                                            Retention of Jefferies LLC as Investment Banker to
                                            the Official Committee of Unsecured Creditors
                                            Nunc Pro Tunc to December 20, 2018 [Docket No.
                                            386]

               Status:                      This matter is going forward.

      4.       Application for Order Authorizing Employment and Retention of Alvarez &
               Marsal North America, LLC as Financial Advisor to the Official Committee
               of Unsecured Creditors Nunc Pro Tunc to December 20, 2018 [Docket No.
               243]
               Objection Deadline:          February 14, 2019 at 4:00 p.m.

               Responses Filed:             None
               Related Documents:           Certificate of No Objection With Respect to
                                            Application for Order Authorizing Employment and
                                            Retention of Alvarez & Marsal North America,
                                            LLC as Financial Advisor to the Official Committee
                                            of Unsecured Creditors Nunc Pro Tunc to
                                            December 20, 2018 [Docket No. 387]

               Status:                      This matter is going forward.

      5.       Debtors’ Application for an Order Authorizing (I) Rejection of Unexpired
               Leases for New York City Offices and (II) Abandonment of Used Office
               Furniture [Docket No. 303]

               Objection Deadline:          February 14, 2019 at 4:00 p.m.

                                               3
18-14010-jlg    Doc 403    Filed 02/20/19    Entered 02/20/19 12:34:19        Main Document
                                            Pg 4 of 9

               Responses Filed:             None

               Related Documents:           Certificate of No Objection to Debtors’ Application
                                            for an Order Authorizing (I) Rejection of Unexpired
                                            Leases for New York City Offices and (II)
                                            Abandonment of Used Office Furniture [Docket No.
                                            389]
               Status:                      This matter is going forward.

II.   CONTESTED MATTERS

      6.       Motion for Entry of an Order Directing the United States Trustee to Appoint
               Kenneth S. Grossman and Mohamed F. Mitwally to the Official Committee of
               Equity Security Holders [Docket No. 343]

               Objection Deadline:          February 19, 2019 at 12:00 p.m.

               Responses Filed:             Objection of the United States Trustees to the
                                            Motion for Entry of an Order Directing the
                                            United States Trustee to Appoint Kenneth S.
                                            Grossman and Mohamed F. Mitwally to the
                                            Official Committee of Equity Security Holders
                                            [Docket No. 396]

               Related Documents:           Motion Shortening Time on Motion for an Order
                                            Directing the United States Trustee to Appoint
                                            Kenneth S. Grossman and Mohamed F. Mitwally to
                                            the Official Committee of Equity Security Holders
                                            [Docket No. 344]

                                            Order Shortening Time on Motion for Entry of an
                                            Order Directing the United States Trustee to
                                            Appoint Kenneth S. Grossman and Mohamed F.
                                            Mitwally to the Official Committee of Equity
                                            Security Holders [Docket No. 346]

               Replies:                     Reply to Objection of the United States Trustee
                                            to Motion for an Order Directing the United
                                            States Trustee to Appoint Kenneth S. Grossman
                                            and Mohamed F. Mitwally to the Official
                                            Committee of Equity Security Holders [Docket
                                            No. 399]

                                            Verified Statement of Stevens & Lee, P.C.
                                            Pursuant to Bankruptcy Rule 2019 [Docket No.
                                            400]
               Status:                      This matter is going forward.



                                               4
18-14010-jlg    Doc 403    Filed 02/20/19    Entered 02/20/19 12:34:19       Main Document
                                            Pg 5 of 9

      7.       Debtors’ Motion Pursuant to Section 362 of the Bankruptcy Code and
               Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay to Permit
               Payments of Defense Expenses Under Insurance Policy [Docket No. 311]

               Objection Deadline:          February 14, 2019 at 4:00 p.m.

               Responses Filed:             Reservation of Rights with Respect to Debtors’
                                            Motion Pursuant to Section 362 of the Bankruptcy
                                            Code and Bankruptcy Rule 4001 for an Order
                                            Modifying the Automatic Stay to Permit Payments
                                            of Defense Expenses Under Insurance Policy
                                            [Docket No. 340]

                                            Limited Objection of the Official Committee of
                                            Equity Security Holders to the Debtors' Motion for
                                            an Order Modifying the Automatic Stay to Permit
                                            Payments of Defense Expenses Under Insurance
                                            Policy [Docket No. 345]

                                            Statement of Securities Lead Plaintiffs With
                                            Respect to Debtors’ Motion Pursuant to Section 362
                                            of the Bankruptcy Code and Bankruptcy Rule 4001
                                            for an Order Modifying the Automatic Stay to
                                            Permit Payments of Defense Expenses Under
                                            Insurance Policy [Docket No. 347]
               Reply:                       Debtors’ Reply in Support of Debtors’ Motion
                                            Pursuant to Section 362 of the Bankruptcy Code
                                            and Bankruptcy Rule 4001 for an Order
                                            Modifying the Automatic Stay to Permit
                                            Payments of Defense Expenses Under Insurance
                                            Policy [Docket No. 384]

               Status:                      This matter is going forward.

      8.       Debtors’ Motion for Entry of Order Approving Settlement of Objections to
               Prepetition Secured Obligations and Prepetition Liens [Docket No. 312]

               Objection Deadline:          February 14, 2019 at 4:00 p.m.

               Responses Filed:             Objection of Securities Lead Plaintiffs to Debtors’
                                            Motion for Entry of Order Approving Settlement of
                                            Objections to Prepetition Secured Obligations and
                                            Prepetition Liens [Docket No. 348]

                                            Objection of the Official Committee of Equity
                                            Security Holders of Synergy Pharmaceuticals to the
                                            Debtors' Motion for Entry of Order Approving
                                            Settlement of Objections to Prepetition Secured
                                            Obligations and Prepetition Liens [Docket No. 351]

                                               5
18-14010-jlg    Doc 403     Filed 02/20/19    Entered 02/20/19 12:34:19       Main Document
                                             Pg 6 of 9

                                             Declaration of Geoffrey Coutts in Support of
                                             Objection of the Official Committee of Equity
                                             Security Holders of Synergy Pharmaceuticals to the
                                             Debtors' Motion for Entry of Order Approving
                                             Settlement of Objections to Prepetition Secured
                                             Obligations and Prepetition Liens [Docket No. 353]
               Related Documents:            Debtors’ Ex Parte Motion for Entry of Order
                                             Authorizing Debtors to Redact and File Under Seal
                                             Fee Letter Appended to Settlement Approval
                                             Motion [Docket No. 313]

                                             Order Granting Debtors’ Ex Parte Motion to
                                             Authorize Debtors to Redact Fee Letter [Docket No.
                                             314]

                                             Notice of Filing of Debtors’ Redacted Fee Letter
                                             [Docket No. 315]

               Replies:                      Omnibus Reply of Official Committee of
                                             Unsecured Creditors to Objections to the Debtors’
                                             Motion for Entry of Order Approving Settlement of
                                             Objections to Prepetition Secured Obligations and
                                             Prepetition Liens [Docket No. 380]

                                             Reply of CRG Servicing LLC and Affiliated
                                             Lenders to Equity Committee’s Objection to
                                             Settlement Agreement [Docket No. 381]

                                             Declaration of Andrei Dorenbaum in Support of
                                             CRG Servicing LLC’s and Affiliated Lenders’
                                             Reply to the Equity Committee's Objections to
                                             Settlement Agreement [Docket No. 382]

                                             Debtors’ Omnibus Reply in Support of Debtors’
                                             Motion for Entry of Order Approving Settlement of
                                             Objections to Prepetition Secured Obligations and
                                             Prepetition Liens [Docket No. 383]

               Status:       This matter is going forward.

      9.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
               Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use
               Cash Collateral, (III) Granting Liens and Providing Superpriority
               Administrative Expense Status, (IV) Granting Adequate Protection, (V)
               Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
               Granting Related Relief [Docket No. 15]
               Objection Deadline:           February 14, 2019 at 4:00 p.m.



                                                6
18-14010-jlg    Doc 403    Filed 02/20/19    Entered 02/20/19 12:34:19        Main Document
                                            Pg 7 of 9

               Responses Filed:             Reservation of Rights with Respect to the Debtors’
                                            Motion for an Order Authorizing the Debtors to
                                            Obtain Postpetition Financing and Requesting
                                            Related Relief (Creditors’ Committee ) [Docket No.
                                            339]

                                            Objection of the Official Committee of Equity
                                            Security Holders to The Debtors’ Motion for an
                                            Order Authorizing the Debtors to Obtain
                                            Postpetition Financing [Docket No. 349]

                                            Declaration of Geoffrey Coutts in Support of
                                            Objection of the Official Committee of Equity
                                            Security Holders to the Debtors’ Motion for an
                                            Order Authorizing the Debtors to Obtain
                                            Postpetition Financing [Docket No. 350]

               Related Documents:           Notice of Hearing on Final Order on Debtors’
                                            Motion for Interim and Final Orders (I) Authorizing
                                            the Debtors to Obtain Postpetition Financing, (II)
                                            Authorizing the Debtors to Use Cash Collateral, (III)
                                            Granting Liens and Providing Superpriority
                                            Administrative Expense Status, (IV) Granting
                                            Adequate Protection, (V) Modifying the Automatic
                                            Stay, (VI) Scheduling a Final Hearing and (VII)
                                            Granting Related Relief [Docket No. 258]
                                            First Interim Order (I) Authorizing the Debtors to
                                            Obtain Postpetition Financing, (II) Authorizing the
                                            Debtors to Use Cash Collateral, (III) Granting Liens
                                            and Providing Superpriority Administrative
                                            Expense Status, (IV) Granting Adequate Protection,
                                            (V) Modifying the Automatic Stay, (VI) Scheduling
                                            a Final Hearing, and (VII) Granting Related Relief
                                            [Docket No. 50]

                                            Second Interim Order (I) Authorizing the Debtors to
                                            Obtain Postpetition Financing, (II) Authorizing the
                                            Debtors to Use Cash Collateral, (III) Granting Liens
                                            and Providing Superpriority Administrative
                                            Expense Status, (IV) Granting Adequate Protection,
                                            (V) Modifying the Automatic Stay, (VI) Scheduling
                                            a Final Hearing, and (VII) Granting Related Relief
                                            [Docket No. 113]

                                            Third Interim Order (I) Authorizing the Debtors to
                                            Obtain Postpetition Financing, (II) Authorizing the
                                            Debtors to Use Cash Collateral, (III) Granting Liens
                                            and Providing Superpriority Administrative
                                            Expense Status, (IV) Granting Adequate Protection,

                                               7
18-14010-jlg    Doc 403     Filed 02/20/19    Entered 02/20/19 12:34:19         Main Document
                                             Pg 8 of 9

                                             (V) Modifying the Automatic Stay, (VI) Scheduling
                                             a Final Hearing, and (VII) Granting Related Relief
                                             [Docket No. 250]

                                             Notice of Filing of Proposed Form of Final Order (I)
                                             Authorizing the Debtors to Obtain Postpetition
                                             Financing, (II) Authorizing the Debtors to Use Cash
                                             Collateral, (III) Granting Liens and Providing
                                             Superpriority Administrative Expense Status, (IV)
                                             Granting Adequate Protection, (V) Modifying the
                                             Automatic Stay, and (VI) Granting Related Relief
                                             [Docket No. 377]

               Reply Deadline:               February 19, 2019 at 12:00 p.m.

               Replies:                      Debtors’ Reply in Support of Debtors’ Motion for
                                             Entry of a Final Order (I) Authorizing the Debtors to
                                             Obtain Postpetition Financing, (II) Authorizing the
                                             Debtors to use Cash Collateral, (III) Granting
                                             Certain Protections to Prepetition Secured Parties,
                                             and (IV) Granting Related Relief [Docket No. 390]
                                             Joinder of the DIP Agent and the DIP Lenders to
                                             Debtors’ Reply to Equity Committee’s Objection
                                             to Final DIP Order [Docket No. 395]
               Status:                       This matter is going forward.



                          [Remainder of Page Intentionally Left Blank]




                                                8
18-14010-jlg   Doc 403   Filed 02/20/19    Entered 02/20/19 12:34:19     Main Document
                                          Pg 9 of 9



Dated: New York, New York      
       February 20, 2019       
                               
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                               
                                  /s/ Lisa Laukitis
                                  Lisa Laukitis
                                  Christine A. Okike
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                   Fax: (212) 735-2000

                                   – and –

                                  Ron E. Meisler (admitted pro hac vice)
                                  Christopher M. Dressel (admitted pro hac vice)
                                  Jennifer Madden (admitted pro hac vice)
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                   Fax: (312) 407-0411

                                   – and –

                                   TOGUT, SEGAL & SEGAL LLP
                                   Albert Togut
                                   Neil M. Berger
                                   Kyle J. Ortiz
                                   One Penn Plaza
                                   Suite 3335
                                   New York, New York 10119
                                   Telephone: (212) 594-5000
                                   Fax: (212) 967-4258

                                   Counsel to Debtors
                                   and Debtors-in-Possession




                                             9
